Case: 20-10916      Document: 00515803917         Page: 1    Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 31, 2021
                                  No. 20-10916                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonardo Mendivil,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:19-CR-193-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Leonardo Mendivil appeals his conviction and sentence for conspiracy
   to possess with intent to distribute methamphetamine. He challenges the
   district court’s denial of his motion to withdraw his guilty plea, which we
   review for abuse of discretion. United States v. Lord, 915 F.3d 1009, 1013 (5th


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10916      Document: 00515803917           Page: 2     Date Filed: 03/31/2021




                                     No. 20-10916


   Cir. 2019). “A district court abuses its discretion if it bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. at 1013-
   14 (internal quotation marks, citation, and brackets omitted).
          In evaluating the denial of a motion to withdraw a guilty plea, we
   consider the totality of circumstances, including: (1) whether the defendant
   asserted his innocence; (2) whether the Government would suffer prejudice;
   (3) whether there was a delay in filing the motion; (4) whether the withdrawal
   would substantially inconvenience the court; (5) whether the defendant had
   close assistance of counsel; (6) whether the guilty plea was knowing and
   voluntary; and (7) whether the withdrawal would result in a waste of judicial
   resources. United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).
          The record supports the denial based on the district court’s
   consideration of the Carr factors. Mendivil’s bald assertion of innocence is
   insufficient to show that the district court erred in denying his motion. See
   Lord, 915 F.3d at 1014. Nor has he shown that the district court clearly erred
   in finding that his 144-day delay in filing his motion weighed against him. See,
   e.g., United States v. Landreneau, 967 F.3d 443, 450-51 (5th Cir. 2020), cert.
   denied, 2021 WL 666767 (U.S. Feb. 22, 2021) (No. 20-6931). In addition, the
   fact that the case would require a short trial “does not necessitate a finding
   that there is no inconvenience to the district court,” United States v.
   McKnight, 570 F.3d 641, 650 (5th Cir. 2009), and the district court’s finding
   that the withdrawal would result in a waste of judicial resources is entitled to
   deference because the court was “in the best position to know the effect that
   the withdrawal [would have] on its resources,” Carr, 740 F.2d at 345.
   Mendivil concedes that he had close assistance of counsel throughout the
   criminal proceeding. Further, the record supports the district court’s finding
   that Mendivil’s guilty plea was knowing and voluntary. Despite the fact that
   Mendivil took an antihistamine on the date of the rearraignment hearing, the
   district court did not clearly err in finding that he was “cognizant, responsive,



                                           2
Case: 20-10916     Document: 00515803917           Page: 3   Date Filed: 03/31/2021




                                    No. 20-10916


   competent, and understanding of the charges and proceedings such that he
   could enter a plea that was both knowing and voluntary” and that his solemn
   declarations in open court carried a strong presumption of verity. See United
   States v. Harrison, 777 F.3d 227, 236 & n.47 (5th Cir. 2015); McKnight, 570
   F.3d at 649. For these reasons, Mendivil has not shown that the district court
   abused its discretion in denying his motion to withdraw his guilty plea. See
   Lord, 915 F.3d at 1013-14.
          AFFIRMED.




                                         3